Citation Nr: 0125624	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-11 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than August 13, 
1998 for the award of service connection for chronic left 
shoulder disability.

2.  Entitlement to an effective date earlier than August 13, 
1998 for a 40 percent rating of the service-connected right 
knee disability.

3.  Entitlement to an effective date earlier than August 13, 
1998 for total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1980 to 
February 1983.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Los Angeles Regional Office (RO) November 1999 rating 
decision which, effective August 13, 1998, granted service 
connection for chronic left shoulder disability (assigning it 
a 20 percent rating), increased the rating of the service-
connected right knee disability from 30 to 40 percent, and 
granted TDIU.

The Board notes that the veteran disagreed with the effective 
date of the 40 percent rating of his service-connected right 
knee disability, assigned by the November 1999 RO rating 
decision here on appeal, but he did not challenge the 
adequacy of that rating; thus, the matter of an earlier 
effective date of an increased rating of the service-
connected right knee disability is properly listed on the 
title page above.

In his May 2000 substantive appeal, the veteran requested a 
video hearing before a member of the Board, confirming his 
request by writing in August 2000 and August 2001.  He was 
scheduled to appear at a video hearing on September 10, 2001 
(notice of the hearing date was mailed to his address of 
record on August 9, 2001), but the file indicates that he 
canceled his request on September 9, 2001.  Thus, his appeal 
is processed as though his hearing request was withdrawn.


FINDINGS OF FACT

1.  The veteran separated from active military service in 
February 1983.

2.  Correspondence from the veteran, which may be construed 
as his original claim of service connection for chronic left 
shoulder disability, was received by the RO on August 13, 
1998.  

3.  By rating decision in November 1999, the RO awarded 
service connection for chronic left shoulder disability, 
effective August 13, 1998, the date of receipt of the service 
connection claim.

4.  By April 1995 rating decision, the RO denied, inter alia, 
the veteran's claims of a rating in excess of 30 percent for 
a service-connected right knee disability and entitlement to 
TDIU; timely notice of disagreement was received in November 
1995 and a statement of the case was issued in July 1996, but 
timely substantive appeal had not been filed; the April 1995 
rating decision, therefore, became final.

5.  By rating decision in June 1996, the RO denied a rating 
in excess of 30 percent of the service-connected right knee 
disability and entitlement to TDIU.  

6.  Timely notice of disagreement with the June 1996 RO 
denial of an increased rating of the service-connected right 
knee disability had not been filed within one year after the 
July 8, 1996 mailing of notice thereof; thus, the June 1996 
rating decision denying a rating in excess of 30 percent for 
right knee disability became final.

7.  On November 6, 1996, the veteran's representative filed 
timely notice of disagreement with the June 1996 RO denial of 
the veteran's TDIU claim; statement of the case addressing 
that matter was issued in September 1997, but timely 
substantive appeal had not been filed; thus, the June 1996 RO 
rating decision, denying entitlement to TDIU, became final.

8.  On August 18, 1997, administrative and medical records 
from the Social Security Administration (SSA), dated from 
1982 to 1996, were associated with the file, documenting 
frequent and extensive treatment for the veteran's service-
connected disabilities.

9.  SSA records, received in August 1997, indicate that the 
service-connected right knee disability, associated with 
arthritis and symptoms including instability, constant pain, 
abnormal gait, and reduced and painful motion, has been 
productive of impairment consistent with the rating criteria 
for a 40 percent rating.

10.  By rating decision in September 1997, having construed 
the veteran's representative's November 1996 notice of 
disagreement as a "claim for increase," the RO denied 
entitlement to TDIU; timely notice of disagreement relative 
to that matter was received on August 13, 1998, a statement 
of the case was issued in March 2000, and timely substantive 
appeal was received in May 2000.

11.  The medical evidence of record establishes that the 
veteran was unemployable due to his service-connected 
disabilities, without regard to nonservice-connected 
disabilities, as of November 6, 1996, the date of receipt of 
written correspondence which may be construed as a TDIU 
claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 
13, 1998 for the award of service connection for chronic left 
shoulder disability have not been met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (2001).

2.  The criteria for an effective date of August 18, 1997, 
the date of receipt of informal claim for increase, for a 40 
percent rating of the service-connected right knee disability 
have been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (2001).

3.  The criteria for an effective date of November 6, 1996, 
the date of receipt of a claim for increase, for the award of 
TDIU have been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.16, 3.400(o)(2) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted providing new statutory requirements 
regarding notice to veterans and their representatives and 
specified duties to assist in the development of a claim.  
Recently, regulations implementing VCAA were published as a 
final rule.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  On review of the claims folder, the Board finds 
that all required notice and development action specified in 
VCAA and the implementing regulatory changes have been 
complied with in this appeal.  Specifically, the Board finds 
that the March 2000 statement of the case and June 2001 VCAA 
development letter, provided to both the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103A of the new statute as they clearly notified them of 
the evidence necessary to substantiate his earlier effective 
date claims.

The duty to assist under the amended § 5103A has been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claims have been 
collected for review.  The Board is satisfied that the 
veteran has been adequately assisted in the development of 
his claims, and that there are no outstanding pertinent 
records which the RO has not obtained or attempted to obtain.  
By June 2001 letter, he was invited to identify/submit any 
additional information or evidence which may be pertinent to 
his earlier effective date claims, but no additional 
information has been received to date.  No further assistance 
is necessary to comply with the requirements of this new law 
or any other applicable regulation regarding the development 
of the veteran's claims.

VA will grant a total disability rating for compensation 
purposes based on individual unemployability when the medical 
evidence shows that the veteran is precluded from obtaining 
or maintaining gainful employment consistent with his 
education and occupational experience by reason of service-
connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the U.S. 
Court of Appeals for Veterans Claims referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, it was indicated 
that there was a need for discussing whether the standard 
delineated in the controlling regulations was an "objective" 
one based on average industrial impairment or a "subjective" 
one based upon the veteran's actual industrial impairment.  
It is further noted that the Board is bound in its decisions 
by the regulations, the Secretary's instructions and 
precedent opinions of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 1991).  The VA General Counsel 
concluded that controlling VA regulations generally provide 
that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991), 
57 Fed. Reg. 2,317 (1992).

In determining whether the veteran is entitled to TDIU, 
neither his nonservice-connected disabilities nor his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  
However, if the total rating is based on a disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, it shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, disabilities 
resulting from common etiology or a single accident, or 
multiple injuries incurred in action will be considered as 
one disability.  38 C.F.R. § 4.16(a).  

In cases of veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), 
entitlement to TDIU will be considered on an extraschedular 
basis.  38 C.F.R. § 4.16(b).  

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after final adjudication, or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation which provides that 
the effective date for compensation will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400.

An effective date of award of disability compensation from 
the day following the date of separation from service or the 
date entitlement arose is authorized if the claim is received 
within one year of separation from service, otherwise the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2).

The effective date of an award of increased compensation will 
be the earliest date it is factually ascertainable that an 
increase in disability had occurred if a claim is received 
within one year of such date; otherwise, the effective date 
will not be earlier than the date of receipt of application 
therefor.  38 C.F.R. § 3.400(o)(2).

The effective date of an award, based on claims reopened 
after final adjudication, will be the date of the new or 
reopened claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
On receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within a year from the 
date sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits if the report relates to a 
disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a).  This may be done once a formal claim for 
compensation or pension has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  38 C.F.R. 
§ 3.157(b).  The date of receipt of evidence from a private 
physician will be accepted when such evidence is within 
competence of the physician and shows the reasonable 
probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).

The veteran separated from military service in February 1983, 
following 4 years of active duty.

He filed initial claims of service connection for right knee 
and eye disabilities in February 1983, asserting that they 
developed as a result of in-service injury.  

By RO rating decision in June 1983, service connection was 
denied for the veteran's eye disability/vision impairment, as 
congenital or developmental impairment for which service 
connection may not be allowed.  Also in June 1983, service 
connection was granted for right knee disability, and a 10 
percent rating was assigned.  The veteran disagreed with the 
rating assigned his right knee disability, perfecting a 
timely appeal to the Board; however, before the Board had an 
opportunity to render a decision on the increased rating 
claim, by rating decision in December 1983, the RO increased 
the rating of the service-connected right knee disability 
from 10 to 20 percent, effective the date of the award of 
service connection.  By December 21, 1983 letter, he was 
requested to indicate, within 30 days, whether he wished to 
continue his appeal to the Board; he was informed that if he 
did not respond, it would be assumed that he did not wish to 
continue his appeal; no response to that letter had been 
received.  

A September 1991 disability determination notice from SSA 
indicates that the veteran was found disabled under SSA law 
since December 1988, due to "severe" right knee disability 
requiring frequent medical treatment, therapy, and repeated 
surgeries, and due to chronic low back disability; it was 
determined that the overall disability prevented him from any 
work requiring prolonged standing or sitting.

VA and private medical records (including periodic VA medical 
examinations) from February 1983 to January 1993 document 
frequent and extensive treatment, therapy, and surgeries for 
the veteran's service-connected right knee disability 
(additionally, during VA outpatient treatment in August 1989, 
history of acromioclavicular joint separation was noted).  
Based on such evidence, the rating of that disability was 
periodically adjusted to reflect the severity of impairment 
resulting therefrom and, by rating decisions in February 1990 
and February 1992, a temporary total rating under 38 C.F.R. 
§ 4.30 was assigned based on evidence of right knee surgeries 
requiring convalescence.  

In April 1993, the veteran filed a claim of an increased 
rating of his service-connected right knee disability, and of 
service connection for chronic back disability.  By RO rating 
decision in September 1993, the right knee disability was 
assigned a 30 percent rating, effective July 1, 1991 
(decision on the claim of service connection for chronic back 
disability was deferred pending receipt of additional 
evidence); he did not express dissatisfaction with the rating 
assigned his right knee disability, following notification on 
September 20, 1993.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.302 (2001).

On April 26, 1994, through his accredited representative, the 
veteran filed a claim of service connection for chronic 
acquired psychiatric disability and TDIU; on the TDIU 
application, he indicated that he was last employed, as 
construction laborer, in September 1988; he was reportedly 
unable to continue employment due to knee and back 
disability, and because of his "nerves;" he indicated that 
he had high school education, and that he had no other 
education or training (he resubmitted a TDIU application in 
August 1994 indicating, inter alia, that he attended college 
for one year).

VA and private medical records from January 1993 to May 1994 
(including a May 1994 VA compensation and pension medical 
examination) document treatment for symptoms and impairment 
including depression, and disability of the veteran's right 
knee and low back.

By RO rating decision in August 1994, service connection was 
granted for lumbosacral spine and psychiatric disabilities 
(found to have developed as a result of the service-connected 
right knee disability), and each disability was assigned a 10 
percent rating; service connection for low back disability 
was granted effective September 20, 1991, and service 
connection for psychiatric disability (diagnosed as 
depression) was granted effective April 26, 1994; decision on 
the TDIU claim was deferred pending submission of additional 
evidence.  Also in August 1994, the RO denied a rating in 
excess of 30 percent for the service-connected right knee 
disability, but a temporary total rating was assigned under 
38 C.F.R. § 4.30, from January 11, through February 1993, 
based on evidence of right knee surgery requiring 
convalescence; from March 1, 1993, the combined rating of the 
service-connected disabilities was 40 percent (by virtue of 
30 percent rating of right knee disability, and 10 percent 
ratings each the low back and psychiatric disabilities).  

The veteran did not file timely notice of disagreement with 
regard to any element of the aforementioned August 1994 RO 
rating decision (such as the effective dates of award of 
service connection, the ratings assigned his newly service-
connected disabilities, or the denial of increased rating of 
right knee disability), notice of which was mailed to his 
address of record on August 9, 1994.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302.

By April 1995 rating decision, the RO denied the veteran's 
TDIU claim (as noted above, the rating decision in August 
1994 deferred disposition of that claim), also denying 
increased ratings of his service-connected right knee and low 
back disabilities.  Timely notice of disagreement relative to 
those matters (as well as a claim of an increased rating of 
the service-connected psychiatric disability) was received in 
November 1995 (along with private medical records from August 
to November 1995, suggesting that he was disabled by low 
back, right knee, and left shoulder disabilities).

In February 1996, a VA medical examination was performed 
together with a review of the entire claims file, to 
determine the nature and severity of impairment from his 
service-connected disabilities, and to address the matter of 
his employability.  On examination, the examiner opined that 
the veteran was unable to engage in employment requiring 
"heavy labor" or prolonged walking, indicating that he 
would be able to perform "desk work" (for which work he 
would have to be trained); X-ray study of the right knee 
showed arthritis.  Also on examination, in addition to the 
service-connected right knee, low back, and psychiatric 
disabilities, a nonservice-connected left shoulder disability 
was identified.

In July 1996, in response to the previously identified 
November 1995 notice of disagreement with the April 1995 
rating decision denying increased ratings of the service-
connected right knee and low back disabilities, and 
entitlement to TDIU, the veteran was issued a statement of 
the case (dated in June 1996) addressing those matters.  
However, timely substantive appeal had not been filed within 
60 days following the mailing thereof on July 8, 1996, with 
the result that the April 1995 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.

Also on July 8, 1996, the RO mailed to the veteran a June 
1996 rating decision increasing the rating of the service-
connected psychiatric disability from 10 to 30 percent 
(effective November 16, 1995, the date of receipt of the 
increased rating claim), and denied increased ratings of 
service-connected low back and right knee disabilities and 
entitlement to TDIU; effective November 16, 1995, the 
combined rating of the service-connected disabilities was 
increased from 40 to 60 percent.

On November 6, 1996, through his accredited representative, 
the veteran filed a timely notice of disagreement with the 
June 1996 RO rating decision denying entitlement to TDIU; he 
did not appeal the denial of increased ratings of the 
service-connected right knee or low back disabilities, and 
did not express dissatisfaction with the 30 percent rating 
assigned his service-connected psychiatric disability (by 
this November 1996 correspondence, he also filed claims of 
increased ratings of the service-connected psychiatric and 
low back disabilities).

On August 16, 1997, administrative and medical records from 
SSA (dated from 1982 to 1996) were associated with the file, 
showing that the veteran received SSA disability benefits 
since December 1988, due to right knee, low back, and 
psychiatric disabilities, also indicating that he had left 
shoulder impairment; such records document frequent and 
extensive treatment for the veteran's right knee disability, 
manifested by symptoms including instability, constant pain, 
abnormal gait, and reduced and painful motion.

On September 8, 1997, the veteran was issued a supplemental 
statement of the case addressing his TDIU claim; he was 
informed that he had not yet filed a substantive appeal 
regarding that matter following issuance of the statement of 
the case on July 8, 1996, and that he had 60 days from the 
mailing of this supplemental statement of the case to file 
his substantive appeal.  However, he did not file a timely 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.302.

By rating decision in September 1997, the RO increased the 
rating of the service-connected low back disability from 10 
to 20 percent (effective February 12, 1996), and denied a 
rating in excess of 30 percent for psychiatric disability and 
entitlement to TDIU; the previously assigned combined rating 
of 60 percent of the service-connected disabilities remained 
unchanged.

On August 13, 1998, the veteran submitted to the RO a letter 
expressing disagreement with the September 1997 rating 
decision denying his TDIU claim; he submitted VA vocational 
assessment records from December 1990 to February 1991, 
suggesting that status post "knee and shoulder injuries" 
prevented him from performing manual labor.

By January 1999 letter, the veteran was informed that he did 
not perfect an appeal relative to his TDIU claim, as he 
failed to submit timely substantive appeal.

In August 1999, the veteran filed another application for 
TDIU, again indicating that his right knee, low back, and 
psychiatric disabilities made him unemployable, and that he 
last worked in 1988.

On VA fee-basis medical examination in September 1999, the 
nature and severity of the veteran's service-connected 
disabilities were addressed, and a chronic left shoulder 
disability was identified (and its onset related to service).  
On psychiatric examination, the examiner opined that the 
veteran's depression appeared severe enough to "incapacitate 
him from work."  On orthopedic examination, it was indicated 
that his physical disabilities limited his ability to perform 
activities such as lifting, carrying, pushing, pulling, 
overhead reaching, climbing ladders, jumping, walking on 
uneven ground, kneeling, and crawling.

Private medical records from December 1998 to July 1999, 
received in November 1999, document treatment for various 
symptoms and impairment.

By rating decision in November 1999 (now on appeal), service 
connection was granted the veteran's chronic left shoulder 
disability (and a 20 percent rating was assigned); also, the 
rating of his service-connected right knee disability was 
increased from 30 to 40 percent, and he was awarded TDIU; the 
combined rating of the service-connected disabilities was 
increased from 60 to 70 percent.  The effective date of the 
award of service connection, increased rating, and TDIU was 
August 13, 1998, as the RO construed the veteran's written 
correspondence on that date as service connection and 
increased rating claims.

The veteran contends, essentially, that the effective date of 
the award of service connection for chronic left shoulder 
disability and TDIU, as well as entitlement to a 40 percent 
rating of his service-connected right knee disability, should 
be from December 1988, as SSA found him disabled as of that 
date.

Based on the foregoing, the Board finds that the criteria for 
an effective date earlier than August 13, 1998 for the award 
of service connection for chronic left shoulder disability 
have not been met, but the evidence supports earlier 
effective dates for a 40 percent rating of the service-
connected right knee disability and award of TDIU.  

Relative to the claim of an earlier effective date for the 
award of service connection for chronic left shoulder 
disability, the pertinent evidence before the Board, as 
discussed above, clearly shows that the veteran was separated 
from active service in February 1983, more than 15 years 
prior to the filing of his written correspondence in August 
1998 which was construed by the RO as a claim of service 
connection for that disability.  Although he previously filed 
numerous claims for VA compensation, including claims of 
service connection, increased ratings, and TDIU, no 
communication from him, earlier than that received in August 
1998, may be construed as a claim of service connection for a 
left shoulder disability.  See 38 C.F.R. § 3.155.  Although 
medical records documenting the presence of left shoulder 
impairment were of record prior to August 13, 1998 (e.g. VA 
medical records in August 1989, private medical records in 
November 1995, VA examination report in February 1996), a 
claim of service connection for chronic left shoulder 
disability had never been established or disallowed prior to 
the filing of the claim in August 1998.  Thus, any medical 
records dated before August 1998, documenting the presence of 
left shoulder impairment, could only constitute an informal 
claim under 38 C.F.R. § 3.155 by application of the 
provisions of 38 C.F.R. § 3.157, as indicated above.  It is 
clear, however, that 38 C.F.R. § 3.157 applies only as to 
what is accepted as an informal claim for increased 
compensation once a formal claim therefor has been allowed, 
or as an informal claim to reopen once a formal claim for VA 
disability compensation has been disallowed.

Consequently, under the applicable provisions discussed 
above, the veteran is not entitled to an effective date 
relative to the grant of service connection for chronic left 
shoulder disability prior to August 13, 1998, the date of 
receipt of his written correspondence which was construed by 
the RO as his original claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2).  

In view of the foregoing, the veteran has been awarded the 
earliest effective date provided by law.  As the applicable 
law and regulations are clear as to the issue at hand, the 
Board concludes that the veteran's claim for an earlier 
effective date for service connection for chronic left 
shoulder disability must be denied.

As to the claim of an effective date earlier than August 13, 
1998 for a 40 percent rating of the service-connected right 
knee disability, the Board finds that the evidence in this 
particular case supports an earlier effective date for the 
award thereof, effective August 18, 1997, the date of receipt 
of SSA administrative and medical records.  Initially, the 
Board notes that service connection for chronic right knee 
disability was granted by RO rating decision in June 1983 
(and a 10 percent rating was assigned) and, thereafter, the 
veteran has repeatedly sought to establish an increased 
rating for that disability; as discussed above, the rating of 
that disability was periodically adjusted to reflect the 
severity of impairment resulting therefrom and, by decisions 
in April 1995 and June 1996, the RO denied a rating in excess 
of 30 percent therefor.  No timely appeal from the April 1995 
or June 1996 decisions had been perfected, with the result 
that those decisions became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302.  Thus, entitlement to an earlier 
effective date for a 40 percent rating of the service-
connected right knee disability may not be established prior 
to June 1996.  See 38 C.F.R. §§ 3.160(e), 3.400(r).

On August 18, 1997, extensive records, both administrative 
and medical, were received from SSA, documenting treatment 
for impairment from the veteran's service-connected right 
knee disability, and indicating that the severity of 
impairment therefrom may be consistent with the rating 
criteria for a 40 percent rating (based on evidence of 
instability, constant pain, abnormal gait, reduced and 
painful motion, and arthritis).  Although no specific 
correspondence which may be construed as a claim of increased 
rating of the service-connected right knee disability had 
been received from or on the veteran's behalf in conjunction 
with the submission of SSA records on August 18, 1997, 
consistent with 38 C.F.R. §§ 3.155, 3.157, such records seem 
to sufficiently identify the benefit sought; they are deemed 
sufficient to constitute an informal claim of increased 
rating of the service-connected right knee disability.  

Following receipt of SSA records on August 18, 1997, the RO 
did not adjudicate the claim of increased rating of the 
service-connected right knee disability until after the 
veteran submitted a written correspondence on August 13, 
1998, suggesting that his service-connected disabilities 
rendered him unemployable (the Board notes that the veteran's 
August 1998 correspondence did not specify that he sought an 
increased rating of his service-connected right knee 
disability, yet the RO construed it as such).  Having found 
that the August 13, 1998 written correspondence constituted a 
claim of increased rating of the service-connected right knee 
disability, and having determined that the rating criteria 
for a rating in excess of 30 percent had been met, the RO 
increased the rating thereof (from 30 to 40 percent) 
effective that date.  However, as the veteran's increased 
rating claim had essentially been pending since August 18, 
1997, the date on which SSA administrative and medical 
records had been filed, see 38 C.F.R. § 3.157, an award of a 
40 percent rating of the service-connected right knee 
disability is warranted as of that date.

The Board stresses that a 40 percent rating of the service-
connected right knee disability may not be assigned on any 
date prior to August 18, 1997.  As indicated above, in view 
of a final, June 1996 RO rating decision denying a rating in 
excess of 30 percent of that disability, an effective date of 
an increased rating may not be prior to June 1996 (see 
38 C.F.R. §§ 3.160(e), 3.400(r)).  

Moreover, although the veteran's representative submitted to 
the RO written correspondence in November 1996, disagreeing 
with prior RO denial of a TDIU claim, and seeking increased 
ratings of the service-connected psychiatric and low back 
disabilities, such correspondence made no reference to 
disability/impairment of the right knee; thus, the November 
1996 written correspondence may not be construed as a claim 
of increased rating of the service-connected right knee 
disability.  See 38 C.F.R. §§ 3.155, 3.157.  

Finally, as the entirety of the medical evidence, including 
that received from SSA in August 1997, does not suggest that 
the severity of impairment from the service-connected right 
knee disability increased within a year prior to August 1997 
(the date of receipt of informal claim for increase) so as to 
warrant assignment of a 40 percent rating, an effective date 
for the award of a 40 percent rating may not be established 
within a year prior to August 18, 1997.  See 38 C.F.R. 
§ 3.400(o)(2).

As to the claim of an effective date earlier than August 13, 
1998 for the award of TDIU, the Board finds that the criteria 
for an award thereof have been met as of November 6, 1996, 
the date of receipt of "notice of disagreement" (although 
that notice of disagreement initiated a timely appeal from a 
June 1996 rating decision denying entitlement to TDIU, it did 
not result in timely perfection of an appeal therefrom), 
which may also be construed as a new claim of entitlement to 
TDIU; having so construed this November 6, 1996 
correspondence, the RO again denied entitlement to TDIU by 
rating decision in September 1997.  This time, however, the 
(September 1997) rating decision did not become final; the 
veteran initiated timely appeal by filing notice of 
disagreement in August 1998, and he perfected that appeal by 
filing substantive appeal in May 2000 (following issuance of 
a statement of the case in March 2000); thus, his TDIU claim 
has been pending since the filing of the claim on November 6, 
1996.  See 38 C.F.R. § 3.160.  

As discussed above, the veteran's TDIU claim was denied by RO 
decisions in April 1995 and June 1996, and timely appeal from 
those decisions had not been perfected.  Thus, entitlement to 
an effective date earlier than August 13, 1998 for the award 
of TDIU (the date assigned by RO decision in November 1999) 
may not extend prior to the date of the most recent final 
decision regarding that matter (June 1996); an effective date 
may be established from the date of filing of a reopened 
claim, or the date entitlement arose, whichever is later.  
See 38 C.F.R. §§ 3.160, 3.400.  

In this case, the veteran's representative's November 1996 
written correspondence to the RO has been construed as a TDIU 
claim.  As of that date, and as evidenced by September 1997 
RO rating decision, service connection was in effect for the 
following disabilities:  right knee disability, rated 30 
percent disabling (as discussed above, that rating has been 
increased to 40 percent, effective August 1997), chronic 
depression, rated 30 percent disabling, and chronic low back 
disability, rated 20 percent disabling, for a combined 60 
percent rating of the service-connected disabilities 
(although service connection was subsequently established for 
chronic left shoulder disability, and a 20 percent rating was 
assigned, the effective date of the award of service 
connection has been established as August 13, 1998).  
Accordingly, as of November 6, 1996, the criteria warranting 
the grant of TDIU by application of 38 C.F.R. § 4.16(a) 
discussed above, were not met.

The entirety of the evidence documents frequent and extensive 
treatment, therapy, and repeated surgeries for the veteran's 
service-connected right knee disability, also showing 
impairment from his service-connected low back and 
psychiatric disabilities.  As evidenced by September 1991 
disability determination notice from SSA, he received SSA 
disability benefits since December 1988, due to "severe" 
right knee disability and low back impairment; SSA records 
received in August 1997, indicate that he continued to be 
disabled by (service-connected) right knee, low back, and 
psychiatric disabilities.  Although SSA records also indicate 
that he had left shoulder impairment for several years, and 
service connection for left shoulder disability was not been 
established prior to August 13, 1998, the entirety of the 
medical evidence indicates, with sufficient degree of 
certainty, that he has been unemployable by his service-
connected disabilities, without regard to any nonservice-
connected disabilities, as of November 6, 1996; such 
conclusion is supported by other medical evidence of record, 
including VA examination reports, indicating that a 
combination of his psychiatric and right knee disabilities 
rendered him unemployable.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.321(b)(1), 3.340, 3.341, 4.16, 3.400(o)(2).

The Board stresses that, under 38 C.F.R. § 3.400(o)(2), the 
effective date of an award of increased compensation will be 
the earliest date it is factually ascertainable that an 
increase in disability had occurred if a claim is received 
within one year of such date.  As noted above, subsequent to 
the date of the last final RO rating decision in June 1996, 
denying entitlement to TDIU, the first communication which 
may be construed as a new TDIU claim consists of written 
correspondence from his representative, received on November 
6, 1996.  The entirety of the medical evidence of record does 
not indicate, however, that the service-connected 
disabilities rendered the veteran unemployable within a year 
prior to November 6, 1996.


ORDER

An effective date, earlier than August 13, 1998, for an award 
of service connection for chronic left shoulder disability, 
is denied.

An effective date of August 18, 1997, for an award of a 40 
percent rating of the service-connected right knee disability 
is granted, subject to the law and regulations governing the 
payment of monetary awards.

An effective date of November 6, 1996, for an award of TDIU 
is granted, subject to the law and regulations governing the 
payment of monetary awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


